FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                       FEBRUARY 10, 2021
                                                                   STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                     2021 ND 15

In the Interest of A.R.S., a child
      ----------
State of North Dakota,                                Petitioner and Appellee
      v.
A.R.S., child, and B.B., father,                                Respondents
      and
A.S., mother,                                       Respondent and Appellant

                                     No. 20200199

In the Interest of M.B., a child
      ----------
State of North Dakota,                                Petitioner and Appellee
      v.
M.B.., child, and B.B., father,                                 Respondents
      and
A.S., mother,                                       Respondent and Appellant

                                     No. 20200200

Appeal from the Juvenile Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Jay D. Knudson, Judge.

AFFIRMED.

Per Curiam.
Zachary Ista, Assistant State’s Attorney, Grand Forks, ND, for petitioner and
appellee; submitted on brief.

Laura C. Ringsak, Bismarck, ND, for respondent and appellant; submitted on
brief.
                        Interest of A.R.S. and M.B.
                         Nos. 20200199, 20200200

Per Curiam.

[¶1] A.S., the mother, appeals from a judgment entered by the juvenile court
determining her children, A.R.S. and M.B., are deprived under N.D.C.C.
§ 27-20-02(8). On appeal, A.S. argues any perceived deprivation was primarily
due to the financial limitations of the parents and a finding of deprivation was
therefore erroneous. The juvenile court properly considered evidence of A.S.’s
failure to appear for two scheduled cesarean section appointments, belligerent
and yelling behavior at a hospital, and M.B. having a meconium test positive
for methamphetamine after birth. We conclude the juvenile court’s findings are
not clearly erroneous. We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Lisa Fair McEvers
     Jerod E. Tufte
     Daniel S. El-Dweek, D.J.




[¶3] The Honorable Daniel S. El-Dweek, D.J., sitting in place of Crothers, J.,
disqualified.




                                       1